  Case 20-12453        Doc 50 Filed 07/14/20 Entered 07/15/20 07:03:36                  Desc Main
                                Document      Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                       )   BK No.:     20-12453
                                                             )
BHF CHICAGO HOUSING GROUP B LLC (ICARUS)                     )   Chapter: 11
                                                             )
                                                                 Honorable Jack Schmetterer
                                                             )
                                                             )
                                    Debtor(s)                )
                                                             )   Adv. No.:
                                                             )
                                                             )
                                    Plaintiff(s)
                                                             )
                                                             )
                                                             )
                                    Defendant(s)             )

            ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
                   CLARK HILL PLC AS BANKRUPTCY COUNSEL

        This matter came before the Court on the application of BHF Chicago Housing Group B LLC
(Icarus), debtor and debtor in possession (“Debtor”), for the entry of an order authorizing the retention
and employment of Scott N. Schreiber, Kevin H. Morse, Chad M. Poznansky, and Samuel J. Tallman of
Clark Hill PLC (collectively, “Clark Hill”) as bankruptcy counsel to the Debtor retroactive to June 15,
2020 (the “Application”); due and proper notice of the Application having been provided to all parties
in interest; the Court having considered the Application and any objections raised to same either having
been resolved or overruled; and otherwise being fully advised;

      IT IS HEREBY ORDERED that:

      1. The Application is granted as set forth herein.

     2. Pursuant to 11 U.S.C. § 327(a), the Debtor is authorized to retain and employ Clark Hill as its
bankruptcy counsel retroactive to June 15, 2020, for all purposes set forth in the Application.

      3. Clark Hill shall be compensated pursuant to sections 330 and 331 of the Bankruptcy Code, any
applicable Federal Rules of Bankruptcy Procedure, the Local Rules for the United States Bankruptcy
Court for the Northern District of Illinois, the Guidelines established by the U.S. Trustee, and any
procedures as further established by order of the Court.

                                                           Enter:


                                                                     Honorable Jack B. Schmetterer

Dated: July 14, 2020                                                 United States Bankruptcy Judge
Case 20-12453     Doc 50    Filed 07/14/20 Entered 07/15/20 07:03:36   Desc Main
                              Document     Page 2 of 2
Prepared by:
Scott N. Schreiber (ARDC No. 6191042)
Kevin H. Morse (ARDC No. 6297244)
CLARK HILL PLC
130 East Randolph Street | Suite 3900
Chicago, Illinois 60601
T: (312) 985-5595 | F: (312) 985-5984
sschreiber@clarkhill.com
kmorse@clarkhill.com
